DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/07/2022 have been fully considered but they are not persuasive. The examiner asserts that Gates does disclose an anti-slip member disposed between the fixing member and the baffle for fixing the relative position of the baffle and the fixing member as supported in the specification of Gates. The rail does have an anti-slip function which fixes the relative position of the plate such that it will only move in the left and right directions within the horizontally trending slot (Gates, 32-40), the anti-slip property is the plate being fixed in the slot via friction. 
In regards to the arguments surrounding Buford the same physical properties described above are maintained when the modification is employed.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8, 10, 12-13, 19, & 21 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Gates (US 8573156 B2).
For claim 1; Gates discloses a feeding apparatus, comprising: a storage chamber (12) having a discharging hole (24); an ejection channel (20) communicating with the storage chamber through the discharging hole (fig. 3 and column 3; lines 16-32); and a discharging adjustment structure (44) disposed in the storage chamber (fig. 2-3), the discharging adjustment structure comprising: a fixing member (46) disposed on a side wall of the storage chamber and adjacent to the discharging hole (fig. 2); and a baffle (48) movably disposed on the fixing member (column 4; lines 22-60), one end of the baffle being adjacent to the discharging hole (edge of (48d) and figs. 2 & 2A); and an anti-slip member (47), which is disposed between the fixing member and the baffle (fig. 2 & 2A and column 4; lines 22-40) for fixing the relative position of the baffle and the fixing member (col 4; lines 32-40).
For claim 2; Gates teaches all limitations as stated above.
Gates further discloses a feeding apparatus wherein, when the baffle moves relative to the fixing member, the baffle adjusts the size of the discharging hole (figs. 2-4C and columns 4-5; 64-7).
For claim 4; Gates teaches all limitations as stated above.
Gates further discloses a feeding apparatus wherein the discharging adjustment structure further comprises an anti-slip member (47), which is disposed between the fixing member and the baffle (fig. 2 & 2A and column 4; lines 22-40).
For claim 8; Gates teaches all limitations as stated above.
Gates further discloses a feeding apparatus wherein the baffle is divided into a first area (48c) and a second area (48a), the first area being away from the discharging hole and the second area being adjacent to the discharging hole (fig. 2A and column 4; lines 41-60).
For claim 10; Gates teaches all limitations as stated above.
Gates further discloses a feeding apparatus wherein the baffle comprises at least one stress weakening structure ((48a) the thin spokes outlined below).

    PNG
    media_image1.png
    175
    235
    media_image1.png
    Greyscale

For claim 12; Gates discloses a discharging adjustment structure, applied to a feeding apparatus (10) comprising a storage chamber (12) and an ejection channel (20), the storage chamber having a discharging hole (24) that communicates with the ejection channel (fig. 3 and column 3; lines 16-32) and the discharging adjustment structure comprising: a fixing member (46) disposed on a side wall of the storage chamber and adjacent to the discharging hole (fig. 2); and a baffle (48) movably disposed on the fixing member (column 4; lines 22-60), one end of the baffle being adjacent to the discharging hole (fig. 2 & 2A); and an anti-slip member (47), which is disposed between the fixing member and the baffle (fig. 2 & 2A and column 4; lines 22-40) for fixing the relative position of the baffle and the fixing member (col 4; lines 32-40).
For claim 13; Gates teaches all limitations as stated above.
Gates further discloses a feeding apparatus wherein, when the baffle moves relative to the fixing member, the baffle adjusts the size of the discharging hole (figs. 2-4C and columns 4-5; 64-7).
For claim 19; Gates teaches all limitations as stated above.
Gates further discloses a feeding apparatus wherein the baffle is divided into a first area (48c) and a second area (48a), the first area being away from the discharging hole and the second area being adjacent to the discharging hole (fig. 2A and column 4; lines 41-60).
For claim 21; Gates teaches all limitations as stated above.
Gates further discloses a feeding apparatus wherein the baffle comprises at least one stress weakening structure ((48a) the thin spokes outlined below).

    PNG
    media_image1.png
    175
    235
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, 20, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gates.
For claim 9; Gates teaches all limitations as stated above.
Gates does not disclose the material/materials utilized for the baffle however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hardness of the first area is greater than the hardness of the second area, since it has been held that discovering an optimum value of a result effective variable (i.e. the ideal hardness of the materials) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 11; Gates teaches all limitations as stated above.
Gates further discloses an opening being located at the end of the baffle adjacent to the discharging hole (fig. 4b).
Gates does not disclose wherein the baffle comprises a curved opening however, it would have been an obvious matter of design choice to make the different portions of the edge of the baffle of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
For claim 20; Gates teaches all limitations as stated above.
Gates does not disclose the material/materials utilized for the baffle however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hardness of the first area is greater than the hardness of the second area, since it has been held that discovering an optimum value of a result effective variable (i.e. the ideal hardness of the materials) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 22; Gates teaches all limitations as stated above.
Gates further discloses an opening being located at the end of the baffle adjacent to the discharging hole (fig. 4b).
Gates does not disclose wherein the baffle comprises a curved opening however, it would have been an obvious matter of design choice to make the different portions of the edge of the baffle of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 3 & 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gates as applied to claim 1 above, and further in view of BUFORD (US 2877927 A).
For claim 3; Gates teaches all limitations as stated above.
Gates does not disclose the fixing member having a convex portion.
However, BUFORD does disclose a similar sliding type dispensing device wherein a fixing member has a convex portion ((58) (60)), and a baffle having a groove ((54) (56)), and the baffle is sleeved on the convex portion of the fixing member with the groove (column 2; lines 31-41).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose wherein the fixing member has a convex portion and the baffle has a groove. Gates does not disclose the details of the horizontally treading slot or rails in relation to the flow control assembly and BUFORD discloses a rail type dispenser. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding apparatus taught by Gates by combining the respective fixing member and baffle with the prior art element of the rails as taught by BUFORD in order to yield the predictable result of a secure connection between the fixing member and baffle. See MPEP 2143 I. (A).
For claim 6; Gates teaches all limitations as stated above.
Gates discloses wherein the fixing member has at least one first positioning portion (fig. 4a), and the baffle has at least one second positioning portion (fig. 4c).
Gates does not disclose the first positioning portion and the second positioning portion being concave-convex structures and engage with each other.
However, BUFORD does disclose a similar sliding type dispensing device wherein a first and second positioning portion that have concave-convex structures and engaging with each other ((54) (56) (58) (60) and column 2; lines 31-41).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose the first positioning portion and the second positioning portion being concave-convex structures and engage with each other. Gates does not disclose the details of the horizontally treading slot or rails in relation to the flow control assembly and BUFORD discloses a rail type dispenser. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding apparatus taught by Gates by combining the respective fixing member and baffle with the prior art element of the rails as taught by BUFORD in order to yield the predictable result of a secure connection between the fixing member and baffle. See MPEP 2143 I. (A).
For claim 7; Gates teaches all limitations as stated above.
Gates does not disclose wherein the fixing member has at least one rib, the baffle has at least a convex portion, and the rib and the convex portion press against each other.
However, BUFORD does disclose wherein the fixing member has at least one rib ((36) (38)), the baffle has at least a convex portion ((40) (42)), and the rib and the convex portion press against each other (column 2; lines 17-22).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose wherein the fixing member has at least one rib, the baffle has at least a convex portion, and the rib and the convex portion press against each other. Gates does not disclose the details of the horizontally treading slot or rails in relation to the flow control assembly and BUFORD discloses a rail type dispenser. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding apparatus taught by Gates by combining the respective fixing member and baffle with the prior art element of the rails as taught by BUFORD in order to yield the predictable result of a secure connection between the fixing member and baffle. See MPEP 2143 I. (A).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gates as applied to claim 4 above, and further in view of BUFORD.
For claim 5; Gates teaches all limitations as stated above.
Gates further discloses wherein the anti-slip member contacts an inner surface of the baffle (fig. 2 & 2A and column 4; lines 22-40).
Gates does not disclose wherein the anti-slip member is disposed on an outer surface of the fixing member.
However, BUFORD does disclose wherein the anti-slip member ((54) (56)) is disposed on an outer surface of the fixing member (12), and the anti-slip member contacts an inner surface of the baffle ((58) (60)).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose wherein the anti-slip member is disposed on an outer surface of the fixing member. Gates does not disclose the details of the horizontally treading slot or rails in relation to the flow control assembly and BUFORD discloses a rail type dispenser. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding apparatus taught by Gates by combining the respective fixing member and baffle with the prior art element of the rails as taught by BUFORD in order to yield the predictable result of a secure connection between the fixing member and baffle. See MPEP 2143 I. (A).
Claims 14, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gates as applied to claim 12 above, and further in view of BUFORD (US 2877927 A).
For claim 14; Gates teaches all limitations as stated above.
Gates does not disclose the fixing member having a convex portion.
However, BUFORD does disclose a similar sliding type dispensing device wherein a fixing member has a convex portion ((58) (60)), and a baffle having a groove ((54) (56)), and the baffle is sleeved on the convex portion of the fixing member with the groove (column 2; lines 31-41).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose wherein the fixing member has a convex portion and the baffle has a groove. Gates does not disclose the details of the horizontally treading slot or rails in relation to the flow control assembly and BUFORD discloses a rail type dispenser. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding apparatus taught by Gates by combining the respective fixing member and baffle with the prior art element of the rails as taught by BUFORD in order to yield the predictable result of a secure connection between the fixing member and baffle. See MPEP 2143 I. (A).
For claim 16; Gates teaches all limitations as stated above.
Gates further discloses wherein the anti-slip member contacts an inner surface of the baffle (fig. 2 & 2A and column 4; lines 22-40).
Gates does not disclose wherein the anti-slip member is disposed on an outer surface of the fixing member.
However, BUFORD does disclose wherein the anti-slip member ((54) (56)) is disposed on an outer surface of the fixing member (12), and the anti-slip member contacts an inner surface of the baffle ((58) (60)).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose wherein the anti-slip member is disposed on an outer surface of the fixing member. Gates does not disclose the details of the horizontally treading slot or rails in relation to the flow control assembly and BUFORD discloses a rail type dispenser. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding apparatus taught by Gates by combining the respective fixing member and baffle with the prior art element of the rails as taught by BUFORD in order to yield the predictable result of a secure connection between the fixing member and baffle. See MPEP 2143 I. (A).
For claim 18; Gates teaches all limitations as stated above.
Gates does not disclose wherein the fixing member has at least one rib, the baffle has at least a convex portion, and the rib and the convex portion press against each other.
However, BUFORD does disclose wherein the fixing member has at least one rib ((36) (38)), the baffle has at least a convex portion ((40) (42)), and the rib and the convex portion press against each other (column 2; lines 17-22).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose wherein the fixing member has at least one rib, the baffle has at least a convex portion, and the rib and the convex portion press against each other. Gates does not disclose the details of the horizontally treading slot or rails in relation to the flow control assembly and BUFORD discloses a rail type dispenser. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the feeding apparatus taught by Gates by combining the respective fixing member and baffle with the prior art element of the rails as taught by BUFORD in order to yield the predictable result of a secure connection between the fixing member and baffle. See MPEP 2143 I. (A).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642